Citation Nr: 0929056	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma from July 1, 1990, to July 23, 
1997.

2.  Entitlement to an initial evaluation in excess of 60 
percent for bronchial asthma from July 24, 1997.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to July 24, 1997.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
June 1964 to June 1990.  

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for asthmatic 
bronchitis and assigned a 10 percent evaluation, effective 
July 1, 1990.  In a subsequent rating decision, the 
evaluation assigned for this disability was increased to 30 
percent, effective July 1, 1990.  Thereafter, in a December 
1998 rating decision, the RO granted a 60 percent evaluation 
for the Veteran's bronchial asthma, effective February 19, 
1998.

This matter was also brought to the Board on appeal from an 
October 1999 rating decision which denied entitlement to an 
effective date prior to February 19, 1998, for the grant of a 
TDIU. 

In December 2000 and July 2003, the Board remanded the 
Veteran's claims for readjudication in accordance with 
instructions contained therein.  

In June 2005, the Board issued a decision which both denied 
and granted certain benefits, as discussed therein.  The 
issues then on appeal were (1) entitlement to an initial 
evaluation in excess of 60 percent for bronchial asthma since 
February 19, 1998, including the issue of entitlement to an 
initial evaluation in excess of 30 percent for bronchial 
asthma from July 1, 1990, to February 19, 1998; and 
(2) entitlement to an effective date prior to February 19, 
1998, for the TDIU grant.  

In the 2005 decision, the Board held that:  (1) an initial 
rating in excess of 30 percent for bronchial asthma, from 
July 1, 1990, to July 23, 1997, was denied; (2) an initial 
rating of 60 percent for bronchial asthma from July 24, 1997, 
to February 18, 1998, was granted; (3) an initial rating in 
excess of 60 percent from February 19, 1998, was denied; and 
(4) an effective date for the grant of TDIU from July 24, 
1997, but no earlier, was granted.  (In subsequently 
effectuating that TDIU grant, the RO also established an 
earlier effective date for entitlement to Chapter 35 
educational assistance benefits, from July 24, 1997.)

The Veteran took the Board's decision on appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
in the litigation asked that the 2005 Board decision be 
vacated and remanded in pertinent part.  

When the case was previously before the Board, the Veteran 
was represented by The American Legion.  Concurrent with and 
since his appeal to the Court, he has been represented by a 
private attorney.

Based on the Joint Motion, in July 2007, the Court remanded 
the case on the issues shown on the front page of the present 
decision, for compliance with the instructions in the Joint 
Motion.  

In March 2008, the Board remanded the case for development as 
required by the Joint Motion, specifically to include 
informing the Veteran pursuant to certain procedural Court 
mandates, e.g., Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007); and Vazquez-
Flores v. Peake, 22 Vet. App. 120 (2008); and specifically 
addressing the arguments raised with regard to consideration 
in all three issues on the basis of 38 C.F.R. § 3.321.  

It must be noted that by the presentation of the issues as so 
stated in that action in March 2008, the Board let stand 
those portions of the prior (2005) decision which had 
resulted in a grant of benefits, as so stated.  The VARO has 
done likewise, including in the SSOC which was issued 
pursuant to that remand.

Additional evidence was thereafter introduced into the file, 
and the RO continued the prior denials, including 
consideration of 38 C.F.R § 3.321 in each instance.  An SSOC 
was issued, the Veteran indicated he had nothing further to 
add to the file, and the case was returned to the Board for 
final appellate review.  

A communication was received from the Veteran's lawyer, dated 
October 8, 2008, and received by the Board on October 20, 
2008, in response to the August 2008 SSOC, reiterating the 
prior arguments, requesting that still further development be 
accomplished to include acquisition of additional medical 
records for the periods in issue, and asking for another 
remand for the purpose of a new "retrospective" VA 
examination. 

Service connection is now in effect for bilateral 
chondromalacia of the patella, rated as 10 percent disabling; 
and hiatal hernia, esophageal reflux, deformed duodenal bulb, 
and status post cholecystectomy, rated as 10 percent 
disabling;  lumbosacral strain with early degenerative 
changes and disc space narrowing, rated at 10 percent; 
chronic sinusitis with rhinitis, rated at 10 percent; 
myopathy of the right upper extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the left upper extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the right lower extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the left lower extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
and pseudofolliculitis barbae, rated at 0 percent 
(noncompensable).  The back and sinus disabilities were 
service connected with ratings assigned from August 9, 1993; 
and the myopathic disabilities were established and ratings 
assigned effective September 23, 1998.  The remainder of the 
ratings were assigned from the day following separation from 
service.  The Veteran has not raised the issue of the 
appropriateness of those ratings herein, except in the 
context of the TDIU issue.

In a decision in November 2008, the Board denied entitlement 
to an initial rating in excess of 30 percent for bronchial 
asthma, from July 1, 1990, to July 23, 1997; denied an 
initial rating in excess of 60 percent for bronchial asthma 
from July 24, 1997; and denied an effective date prior to 
July 24, 1997, for a TDIU.

The Veteran and his lawyer again took the Board's decision on 
appeal to the Court.  A Joint Motion asked that the November 
2008 Board decision be vacated and remanded in pertinent 
part; the Court did so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his lawyer have received copies, and have 
fully discussed thereafter the contents, of various prior 
Board decisions, so these need not be further herein 
repeated.

The essence of the most recent argument by the Veteran's 
lawyer before the Court relates to the use of medical 
evidence and conclusions drawn as a result thereof.  Included 
therein is a lengthy discussion, in pertinent part, of the 
grammatical construction of the pertinent regulations with 
regard to rating asthma, e.g., the disjunctive wording of the 
structured regulations.  This is used to bolster the 
attorney's argument that higher ratings are appropriate and, 
more specifically, that the Board did not utilize sound 
medical opinion but rather counted on its own unsubstantiated 
conclusions in that regard in violation of Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the same context, 
however, the Joint Motion asks that the Board address the 
medical evidence at hand and provide adequate reasons or 
bases as to why higher ratings are not in order.  In order to 
accomplish such an end, the Board has no option but to again 
delay any final resolution of the case by returning it for 
medical expert opinion in that regard.  

In accordance with the Joint Motion and the directions of the 
Court, accordingly, the case is REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Up-to-date VA and private 
clinical records, if any as identified and 
released by the Veteran, should be added 
to the file.  VA should assist as 
feasible.

2.  The case should be reviewed by a VA 
physician with expertise in pulmonary 
matters who should review the claims file 
and provide reasoned answers to the 
following with regard to the Veteran's 
bronchial asthma and associated treatment 
therapies:  

    (a)  For the period  from July 1, 1990, 
to July 23, 1997, in detail and with 
specific annotations to the file, by what 
symptomatology was the Veteran's asthma 
characterized, and by what is this 
supported?  

    (b)  For period on and after July 24, 
1997, by what was the Veteran's asthma 
characterized, and by what is this 
supported; did he lose weight; what was 
the nature of his required daily use of 
corticosteroids, and is that considered a 
high dose?
    
    (c)  Address the symptoms of the 
Veteran's asthma since mid-1990 and 
compare the relative components both from 
a symptomatic point of view, and from the 
view of his therapy to include steroids, 
the dosage and relative efficacy thereof, 
and other related factors;

    (d)  Considering the entire evidentiary 
record, since 1990, has there been 
anything unusual about the Veteran's 
asthma to include impact on his daily life 
and/or hospitalizations which take it 
outside the norm, and by what is this 
demonstrable?
    
    3.  The case should then be reviewed, 
and if the decision remains 
unsatisfactory, a SSOC should be issued, 
and the Veteran and his attorney should be 
provided a reasonable opportunity respond.  
The case should then be returned to the 
Board for further appellate review.  The 
Veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

